                                          Case 5:16-cv-05301-BLF Document 52 Filed 05/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ESEQUIEL “PAUL” GARCIA,
                                  11                                                     Case No. 16-cv-5301 BLF (PR)
                                                       Petitioner,
                                  12                                                     ORDER GRANTING MOTION FOR
Northern District of California
 United States District Court




                                                 v.                                      EXTENSION OF TIME TO FILE
                                  13                                                     REPLY TO OPPOSITION TO
                                                                                         MOTION TO COMPEL
                                  14
                                         NEIL MCDOWELL, Warden,
                                  15                   Respondent.
                                  16                                                     (Docket No. 51)
                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a writ of habeas corpus pursuant
                                  19   to 28 U.S.C. § 2254, challenging his state conviction. On April 9, 2020, Petitioner filed a
                                  20   motion to compel. Dkt. No. 44. Respondent filed an opposition to the motion on April 23,
                                  21   2020. Dkt. No. 50.
                                  22          On April 30, 2020, a motion for extension of time to file a reply to Respondent’s
                                  23   opposition was filed. Dkt. No. 51. The Court notes that although the motion appears to
                                  24   have been initialed by Petitioner, id. at 6, it was actually filed by a non-party, Maria
                                  25   Consuelo Garcia, who signed the attached proof of service. Id. at 9. Petitioner is advised
                                  26   that a non-party may not file matters on his behalf, especially since he is proceeding pro se
                                  27   in this matter. In light of the extenuating circumstances at this time precipitated by the
                                  28
                                           Case 5:16-cv-05301-BLF Document 52 Filed 05/05/20 Page 2 of 2




                                   1   covid-19 pandemic, the Court will accept this filing. However, no future documents filed
                                   2   by a non-party will be accepted for filing in this matter.
                                   3            Good cause appearing, Petitioner’s motion for an extension of time to file a reply is
                                   4   GRANTED. Petitioner’s reply to Respondent’s opposition to his motion to compel shall
                                   5   be filed no later than twenty-one (21) days from the date this order is filed.
                                   6            This order terminates Docket No. 51.
                                   7            IT IS SO ORDERED.
                                   8   Dated: __May 5, 2020________                           ________________________
                                                                                              BETH LABSON FREEMAN
                                   9
                                                                                              United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Ext. of Time to file Reply
                                       PRO-SE\BLF\HC.16\05301Garcia_eot-reply(m2compel)
                                  26

                                  27

                                  28
                                                                                          2
